OPINION ON STATE’S PETITION FOB DISCRETIONARY REVIEW

PER CURIAM.
Appellant was convicted of delivery of a controlled substance and the jury assessed punishment at twenty-five years. The court of appeals affirmed and reformed the judgment of conviction by deleting a deadly weapon finding. Jones v. State, 936 S.W.2d 32 (Tex.App. — San Antonio 1996).
We granted the State’s petition to review the decision to reform the judgment. Appellant has died, however, and counsel has moved that the appeal be permanently abated. Under our precedents, the death of an appellant during the pendency of appeal deprives this Court and the courts of appeals of jurisdiction. Rheinlander v. State, 918 S.W.2d 527 (Tex.Cr.App.1996). Accordingly, the motion to abate is granted, the State’s petition for discretionary review is dismissed and the Fourth Court of Appeals is directed to permanently abate the appeal of this cause. Tex.R.App.Pro. 9(b).